PURCHASE AND SALE AGREEMENT
 
THIS AGREEMENT is dated September 9, 2010, between Shenzhen Yuzhilu Aviation
Service Co., Ltd, a subsidiary of Universal Travel Group (“Seller”), and
Shenzhen Xunbao E-Commerce Co., Ltd (“Buyer”).  For value received, Seller and
Buyer agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
1.1. Purchase and Sale.  Subject to the terms of this Agreement, Seller agrees
to sell the Properties, as defined in Section 1.2 below, to Buyer and Buyer
agrees to purchase the Properties from Seller. 


1.2. Properties.  The Properties are: 


(a) 1523 units of TripEasy Kiosks which are installed at different properties by
Seller for the sale of air-tickets, hotel and package tour booking. Such kiosks
are invented and developed by the Seller in regard to the hardware and software
and will be sold to the Buyer in whole.


(b) To the extent assignable or transferable, equivalent interests in all
agreements and other rights relating to the Leases, and any other of the
following:  equipment purchase or sale agreements; net profits agreements;
business processing, balancing and transportation agreements;


(c) Operating agreements; area of mutual interest agreements; sand claims and
causes of action arising after the Closing out of any of the items described in
this paragraph (“Contracts”); 


(d) copies of all of Seller’s data, records and information relating to the
Leases, the transfer of which is not prohibited, including, without limitation,
air-tickets, hotel and packaged tour booking data and interpretations;
production records; land, legal, title and contract files; and revenue, expense
and other accounting records for the twelve month period preceding Closing
(“Data”).  


1.3. Definitions.  As used in this Agreement:   


“Agreement” has the meaning specified in the preamble hereof. 


“Buyer” has the meaning specified in the preamble hereof. 


“Buyer’s Title Review” has the meaning specified in Section 6.3. 


“Closing” has the meaning specified in Section 2.1. 


“Closing Date” has the meaning specified in Section 2.1. 


“Contract” has the meaning specified in Section 1.2(c) above. 


“Defensible Title” means with respect to the Leases, such record title and
ownership by Seller that:  


(a) Obligates Seller to bear not greater than the payments received from Buyer.


(b) is free and clear of all Liens, except Permitted Liens; 


(c) reflects that all bonuses, royalties, rentals and other payments due with
respect to such Lease have been properly and timely paid; and 


(d) reflects that all consents to assignment, notices of assignment or
preferential purchase rights which are applicable to or must be complied with in
connection with the transaction contemplated by this Agreement, or any prior
sale, assignment or the transfer of such Lease, have been obtained and complied
with. 


 
1

--------------------------------------------------------------------------------

 
 
“Excluded Records” means


(a)
subsidiary, financial, Tax, and legal data and records of Seller that relate to
Seller’s business generally and are not predominantly related to the Properties;



(b) 
all legal records and legal files of Seller that may be protected by
attorney-client privilege (exclusive of Leases, title opinions and Contracts in
respect of the Properties); and



(d)
 all data and records directly relating to the sale of the Properties, including
without limitation, communications with advisors or representatives of Seller
and records of negotiations with third parties.



“Governmental Authority” means any federal, state, local or foreign government
or governmental regulatory body and any of their respective subdivisions,
agencies, instrumentalities, authorities, courts or tribunals.


“Indemnified Party” has the meaning specified in Section 11.2(a).
 
“Indemnifying Party” has the meaning specified in Section 11.2(a).


“Injunction” means a temporary restraining order, preliminary or permanent
injunction or other order issued by a court of competent jurisdiction, an order
of a Governmental Entity having jurisdiction over any party hereto, or any legal
restraint or prohibition.


“Law” means any federal, state, local or foreign law, statute, rule, ordinance,
code or regulation. 


“Leases” has the meaning specified in Section 1.2(a) above.
 
“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
proceeding (public or private), litigation, investigation, complaint, claim or
governmental proceeding.


“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
attachment, right of first refusal, option, easement, covenant, encroachment, or
any other adverse claim whatsoever.
 
“Litigation” shall mean the Legal Proceedings, Orders and Official Actions.
 
“Losses” has the meaning specified in Section 11.1(d).
 
“Material Adverse Effect” shall mean:
 
(i) As to Buyer, any breach of Buyer’s representations and warranties, which
individually or in the aggregate would materially impair Buyer’s ability to
consummate the transactions contemplated by this Agreement or prevent the
consummation of any of the transactions contemplated hereby.
 
(j) As to Seller, any breach of Seller’s representations and warranties, which
individually or in the aggregate would materially impair Seller’s ability to
consummate the transactions contemplated by this Agreement or prevent the
consummation of any of the transactions contemplated hereby.
  
“Official Action” shall mean any domestic or foreign decision, order, writ,
injunction, decree, judgment, award or any determination, both as presently
existing and effective and as may become effective in the future, by any court,
administrative body, or other tribunal.
 
“Order” means any order, judgment, Injunction, ruling, writ, award, decree,
statute, law, ordinance, rule or regulation.
  
“Permit” means any permit, license, certificate (including a certificate of
occupancy) registration, and authorization, application, filing, notice, and
qualification, waiver of any of the foregoing or approval of a Governmental
Authority.
 
“Permitted Liens” means:  (i) Liens for Taxes that are not yet due and payable
or that are being contested in good faith by appropriate proceedings,
(ii) operators’ liens and statutory liens, for taxes, assessments, labor and
materials, where payment is not due (or that, if delinquent, are being contested
in good faith); (iii) operating agreements, unit agreements, unitization and
pooling designations and declarations, and other contracts, agreements and
installments that do not have a Material Adverse Effect or unreasonably
interfere with the operation of the Properties; (iv) statutory or regulatory
authority of governmental agencies; (v) liens, charges, encumbrances and
irregularities in the chain of title which, because of remoteness in or passage
of time, statutory cure periods, marketable title acts or other similar reasons,
have not materially affected or interrupted, and are not reasonably expected to
materially affect or interrupt, theclaimed ownership of the party or the receipt
of production revenues from the Properties affected thereby.
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, partnership, limited liability
Company, trust, unincorporated organization, Governmental Authority, or other
entity.
 
“Purchase Price” has the meaning specified in Section 3.1.
  
“Schedule” means a disclosure schedule provided by Seller to Buyer pursuant to
this Agreement.
 
“Seller” has the meaning specified in the preamble hereof.
 
“Subsidiaries” means, with respect to any Person, each entity as to which such
Person (either alone or through or together with any other Subsidiary) (i) owns
beneficially or of record or has the power to vote or control, 50% or more of
the voting securities of such entity or of any class of equity interests of such
entity the holders of which are ordinarily entitled to vote for the election of
the members of the Board of Directors or other persons performing similar
functions, (ii) in the case of partnerships, serves as a general partner, (iii)
in the case of a limited liability company, serves as a managing member or owns
a majority of the equity interests or (iv) otherwise has the ability to elect a
majority of the directors, trustees or managing members thereof.
 
“Tax” or “Taxes” means all income, profits, franchise, gross receipts, capital,
sales, use, withholding, value added, ad valorem, transfer, employment, social
security, disability, occupation, asset, property, severance, documentary,
stamp, excise and other taxes, duties and similar governmental charges or
assessments imposed by or on behalf of any Governmental Authority and any
interest, fines, penalties or additions relating to any such tax, duty, charge
or assessment.
 
“Tax Return” means any return, report, information statement, or similar
statement required to be filed with respect to any Taxes (including any attached
schedules), including, without limitation, any information return, claim for
refund, amended return and declaration of estimated Tax.
 
“Title Defect” has the meaning specified in Section 6.3.
 
ARTICLE II
 
CLOSING


2.1. Closing.  The Closing of the transactions contemplated hereby (the
“Closing”) shall take place upon the execution of this Agreement and
satisfaction of obligations (or  waiver in writing prior to the Closing thereof)
pursuant to Articles VII and VIII of this agreement (such date, the “Closing
Date”).


After the Closing, the Seller shall not engage in the operation of the kiosks,
but Seller shall have exclusive travel product sales right in all kiosks for two
years from the Closing Date.


2.2. Proceedings at Closing.  All proceedings to be taken and all documents to
be executed and delivered by all parties at the Closing shall be deemed to have
been taken and executed simultaneously, and no proceedings shall be deemed taken
nor any documents executed or delivered until all have been taken, executed and
delivered.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
SALE AND PURCHASE CONSIDERATION
 
3.1. Amount of Consideration.  The total purchase price to be paid by Buyer to
Seller in consideration of the Properties (the “Purchase Price”) shall be RMB
40,301,417.73, to be paid in installments as provided in Section 3.2 below.The
total number of installed TripEasy Kiosks comprising the Properties up to now is
1523 units with original consideration of RMB 45,093,139. Excluding the
accumulative depreciation of RMB 6,902,069.97, the net value should be RMB
38,191,069.03. Given that Sellerpreviously paid an advance for the lease of the
kiosks in the amount of RMB 2,110,348.70, Buyer should pay the total amount of
RMB 40,301,417.73. The exact payment terms and payment duration should be
negotiated between the Buyer and the Seller as provided in Section 3.2 below. 


3.2. Form and Timing for Payment of Consideration. Buyer and Seller hereby agree
that consideration for the Properties shall be paid as follows:


(a) The Buyershall pay the amount of RMB10, 000,000.00 to Buyer within five (5)
days ofthe Closing Date; 


(b) After a comprehensive visual check by the Buyer of all installed kiosks, the
Buyershallpay the second amount of RMB15,000,000.00 to Seller within 30 days of
the Closing Date and take charge of all kiosks after payment;


(c)  The Buyer, should make the remaining portion of the Purchase Price within
90 days of the Closing Dateor within five (5) days of Seller’s completion of the
development of new interface and functions for the Properties, whichever is
earlier.


Such terms of payment may be subject to change only upon the prior mutual
written consent of both Buyer and Seller.
  
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer: 


4.1. Organization and Good Standing.  Seller is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  


4.2. Authorization of Agreement.  The execution and delivery of this Agreement
by Seller and the performance of the transactions contemplated herein by Seller
have been, or will be prior to Closing, duly authorized by all necessary action,
and no other action on the part of Seller is (or will be) necessary to authorize
this Agreement or consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Seller and
constitutes a valid and binding obligation of Seller and is enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization and similar laws affecting
creditors generally and by the availability of equitable remedies. 


 
4

--------------------------------------------------------------------------------

 
 
4.3. Conflicts, Consents of Third Parties.  Neither the execution and delivery
by Seller of this Agreement nor consummation or performance by Seller of the
transactions contemplated hereby to be consummated or performed by Seller
will:  (a) violate any Law, (b) violate the certificate of organization or
bylaws of Seller, (c) violate any Order to which Seller is a party or by which
Seller is bound, (d) breach the provisions of any contract or agreement to which
Seller is a party, or (e) require any consent from, authorization or approval or
other action by, notice to or declaration, filing or registration with any
Governmental Authority except for governmental consents and approvals that are
customarily obtained after Closing. 


4.4. Brokers.  Seller has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary in connection with the
transactions contemplated hereby for which the Buyer shall have any liability
following the Closing. 


4.5. Litigation.  As of the date of this Agreement there is no suit, action or
proceeding pending, or, to the knowledge of Seller, threatened against or
affecting Seller or its interest in the Properties that is reasonably likely to
have a Material Adverse Effect on Seller or the transactions contemplated in
this Agreement, nor is there any judgment, decree, injunction, rule or order of
any Governmental Entity or arbitrator outstanding against Seller that is
reasonably likely to have a Material Adverse Effect on Seller.


4.6. Title to Properties.  Seller has Defensible Title to the interests in the
Leases. 


4.7. Taxes and Assessments.  Seller has caused to be timely filed all material
Tax returns relating to the Properties the failure to pay which could result in
the placement of a Lien on all or a portion of the Properties.  Seller has paid
or caused to be paid all ad valorem, property, and similar Taxes, except those
being contested in good faith and disclosed to Buyer in writing.  Seller has not
received written notice of any pending claim against Seller from any applicable
taxing authority for assessment of Taxes with respect to the Properties.  There
are no audits of Seller by any applicable taxing authority with respect to Taxes
attributable to the Properties.  Except for statutory liens for property taxes
and ad valorem taxes, there are no tax liens on or with respect to the
Properties. 


4.8. Compliance with Laws.  To the knowledge of Seller, Seller is in possession
of all material Permits necessary to own, lease and operate its Properties and
to carry on its business with respect to the Properties as it is now being
conducted, except where the failure to be in possession of any of the Permits
would not have a Material Adverse Effect and there is no action, proceeding or,
to the knowledge of Seller, investigation pending or threatened regarding
suspension or cancellation of any of the Permits.   Seller is not in conflict
with, or in default or violation of, (a) any Law to which any of the Properties
is bound or subject or (b) any of the Permits, except where such conflict,
default or violation would not have a Material Adverse Effect. 


4.9. Forward Sales.  Seller is not obligated by virtue of a take or pay payment,
advance payment or other similar payment to deliver or proceeds from the sale
thereof, attributable to the Leases at some future time without receiving
payment therefore at or after the time of delivery, applicable to the
transactions contemplated by this Agreement, except for governmental consents
and approvals of assignments that are customarily obtained after Closing. 


4.10. Contracts.   Neither Seller nor any other party is in default under any
Contract except for such defaults as would not have a Material Adverse
Effect.  There are no Contracts with Affiliates of Seller which will be binding
on the Properties after Closing.  
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as follows: 


5.1. Organization and Good Standing.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the
PRC.  Buyer has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby and thereby to be consummated by it. 


5.2. Authorization of Agreement.  The execution and delivery of this Agreement
by Buyer and the performance of the transactions contemplated herein by the
Buyer have been duly authorized by all necessary action by the Buyer, and no
other action on the part of Buyer is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by Buyer and constitutes a valid and binding
obligation of Buyer and is enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors generally and by
the availability of equitable remedies. 


5.3. Conflicts, Consents of Third Parties.  Neither the execution and delivery
by Buyer of this Agreement nor consummation or performance by Buyer of the
transactions contemplated hereby to be consummated or performed by Buyer will:
(a) violate any Law, (b) violate the certificate of incorporation or bylaws of
Buyer, (c) violate any Order to which Buyer is a party or by which Buyer is
bound (d) violate any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, or license
applicable to Buyer, (e) any joint venture or other ownership arrangement of
Buyer or (f) require any consent from, authorization or approval or other action
by, and no notice to or declaration, filing or registration with any
Governmental Authority. 


5.4. No Default.  Except as would not reasonably be expected to have a Material
Adverse Effect on Buyer, Buyer is not in default or violation of any term,
condition or provision of (a) the certificate of incorporation or bylaws of
Buyer, (b) any loan or credit agreement, note, bond, mortgage, indenture, lease
or other agreement, instrument, permit, concession, franchise or license to
which Buyer is now a party or by which Buyer or any of its properties or assets
is bound, or (c) any Order applicable to Buyer. 


5.5. Litigation.  As of the date of this Agreement there is no suit, action or
proceeding pending, or, to the knowledge of Buyer, threatened against or
affecting Buyer that is reasonably likely to have a Material Adverse Effect on
Buyer, nor is there any judgment, decree, injunction, rule or order of any
Governmental Authority or arbitrator outstanding against Buyer that is
reasonably likely to have a Material Adverse Effect on Buyer. 


5.6. Brokers.  Buyer has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary in connection with the
transactions contemplated hereby for which Seller shall have any liability
following the Closing.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
6.1. Further Actions.  At any time from and after the Closing, at the request of
a party and without further consideration, each other party shall promptly
execute and deliver such further agreements, certificates, instruments and
documents and perform such other actions, at no cost to such party, as the
requesting party may reasonably request in order to fully consummate the
transactions contemplated hereby and carry out the purposes and intent of this
Agreement. 


6.2. Conduct of Business Pending Closing.  Prior to the Closing Date, Seller
will (except as consented to in writing by Buyer, such consent not to be
unreasonably withheld, or otherwise permitted under this Agreement): 


(a) not terminate, materially amend, or extend any material Contracts affecting
the Properties, or enter into or commit to enter into any new material Contract
relating to the Properties, or settle, compromise or waive any material right
relating to the Properties, 


(b) maintain insurance coverage on the Properties in the amounts and of the
types presently in force, 


(c) maintain in full force and effect the Leases, and pay all costs and expenses
and perform all material obligations of the owner of the Properties promptly
when due, 


(d) maintain all Permits, 


(e) not transfer, sell, hypothecate, encumber, or otherwise dispose of any
Properties, 


(f) not grant or create any preferential right to purchase, right of first
opportunity or other transfer restriction or requirement with respect to the
Properties, and 


(g) not make any change in any method of accounting or accounting practice or
policy with respect to the Properties, except as required by Law. 


6.3. Title Due Diligence Examination.


From the date of this Agreement, Seller shall afford to Buyer and Buyer’s
authorized representatives reasonable access during normal business hours to the
office, personnel and books and records of the Seller other than Excluded
Records, in order for Buyer to conduct a title examination as it may in its sole
discretion choose to conduct with respect to the Leases in order to determine
whether any defects in title of Properties (the“Title Defects”) exist (“Buyer’s
Title Review”); provided, however, that such investigation shall be upon
reasonable notice and shall not unreasonably disrupt the personnel and
operations of the Seller or impede the efforts of the Seller to comply with its
other obligations under this Agreement.  Such books and records shall include
all abstracts of title, title opinions, title files, ownership maps, lease
files, assignments, division orders, operating records and agreements, well
files, financial and accounting records, geological, geophysical and engineering
records, in each case insofar as same may now be in existence and in the
possession of Seller and relate predominately to title to the Leases.  The cost
and expense of Buyer’s Title Review, if any, shall be borne solely by Buyer.


If Buyer discovers any Title Defect affecting any of the Leases, Buyer shall
notify Seller as soon as reasonably possible. 
 
6.4. Reserved.


 
7

--------------------------------------------------------------------------------

 
 
6.5. Access to Information.  Upon reasonable notice, Seller shall afford to
Buyer’s officers, employees, accountants, counsel and other representatives
access, to all its books, contracts, commitments, files and records relating to
the Properties other than Excluded Records, as well as to its officers and
employees and, during such period, Seller shall furnish to Buyer (a) a copy of
each material report, schedule, and other document filed or received by it
during such period and (b) all other information, other than Excluded Records,
concerning the Properties as such other party may reasonably request that is not
subject to a confidentiality agreement prohibiting Seller from
furnishing.  Buyer agrees that it will not, and will cause its respective
representatives not to, use any information obtained pursuant to this Section
6.5 for any purpose unrelated to the consummation of the transactions
contemplated by this Agreement.  Buyer shall indemnify, defend and hold harmless
the Seller from and against any and all claims, actions, causes of action,
demands, assessments, losses, damages, liabilities, judgments, settlements,
penalties, costs and expenses (including reasonable attorneys’ fees and
expenses), of any nature whatsoever asserted against or suffered by the Seller
relating to, resulting from or arising out of examinations or inspections made
by Buyer or its representatives pursuant to this Section 6.5.  The foregoing
indemnity is not intended to negate any rights or remedies Buyer may have under
the remaining provisions hereof.


6.6. Regulatory Approvals.  Each party hereto shall cooperate and use its
reasonable best efforts to promptly prepare and file all necessary documentation
to effect all necessary applications, notices, petitions, filings and other
documents, and use all commercially reasonable efforts to obtain (and will
cooperate with each other in obtaining) any consent, acquiescence,
authorization, order or approval of, and any exemption or non-opposition by, any
Governmental Authority required to be obtained or made by Seller or Buyer or any
of their respective Affiliates in connection with the transactions contemplated
hereby or the taking of any action contemplated by this Agreement. 


6.7. Agreement to Defend.  In the event any claim, action, suit, investigation
or other proceeding by any Governmental Authority or other legal or
administrative proceeding is commenced that questions the validity or legality
of the transactions contemplated hereby or seeks damages in connection
therewith, the parties hereby agree to cooperate and use their commercially
reasonable efforts to defend against and respond thereto. 


6.8. Consents and Preferential Rights.  Seller shall promptly prepare and send
(i) notices to the holders of any required consents to assignment requesting
such consents and (ii) notices to the holders of any applicable preferential
rights to purchase requesting waivers of such preferential rights to
purchase.  The consideration payable under this Agreement for any particular
property for purposes of preferential purchase right notices shall be the
portion of the Purchase Price attributable to such property.  Seller shall use
commercially reasonable efforts to cause such consents and waivers of
preferential rights to purchase (or the exercise thereof) to be obtained and
delivered prior to Closing.  Buyer shall cooperate with Seller in seeking to
obtain such consents and waivers of preferential rights. 


6.9. Other Actions.  Except as contemplated by this Agreement, neither Seller
nor Buyer shall, nor permit any of its Affiliates to, take or agree or commit to
take any action that is reasonably likely to result in any of its respective
representations or warranties hereunder being untrue in any material respect or
in any of the conditions to the transactions contemplated hereby set forth in
Article VI not being satisfied.  Each of the parties agrees to use its
reasonable best efforts to satisfy the conditions to Closing set forth in this
Agreement.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
CONDITIONS TO CLOSING
 
7.1. Buyer’s Conditions.  Unless otherwise waived in writing prior to the
Closing, the obligation of Buyer to complete the Closing is subject to
fulfillment prior to or at the Closing of each of the following conditions: 


(a) No Legal Proceeding.  At the Closing, no Legal Proceeding shall be pending
or threatened seeking to enjoin or prevent, nor shall an Injunction, Order or
Official Action have been issued prohibiting, consummation of the transactions
contemplated hereby. 


(b) Fulfillment of Obligations.  Seller shall have duly performed or complied
with all of the obligations and covenants to be performed or to which compliance
by Seller is required under the terms of this Agreement at or prior to the
Closing Date. 


(c) Accuracy of Representations and Warranties.  The representations and
warranties of Seller set forth herein shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date. 


(d) Closing Deliveries.  Seller shall have delivered at or before Closing all of
the items listed in the condition report. 


7.2. Seller’s Conditions.  Unless otherwise waived in writing prior to Closing,
the obligation of Seller to complete the Closing is subject to fulfillment prior
to or at Closing of each of the following conditions. 


(a) No Legal Proceeding.  At the Closing, no Legal Proceeding shall be pending
or threatened seeking to enjoin or prevent, nor shall an Injunction, Order or
Official Action have been issued prohibiting, consummation of the transactions
contemplated hereby. 


(b) Fulfillment of Obligations.  Buyer shall have duly performed or complied
with all of the obligations and covenants to be performed or to which compliance
by Buyer is required under the terms of this Agreement at or prior to the
Closing Date 


(c) Accuracy of Representations and Warranties.  The representations and
warranties of Buyer set forth herein shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date. 


(d) Closing Deliveries.  Buyer shall have delivered at or before Closing all of
the items listed in Section 8.2.
 
ARTICLE VIII
 
DELIVERIES AT CLOSING
 
8.1. Deliveries by Seller to Buyer.  At the Closing, Seller shall deliver, or
shall cause to be delivered, to Buyer the following: 


(a) A certificate duly executed by the secretary or any assistant secretary of
Seller, dated the Closing Date, (i) attaching and certifying on behalf of the
Seller complete and correct copies of resolutions of the board of directors or
other governing body of Seller authorizing the execution, delivery and
performance by Seller of this Agreement and the transactions contemplated hereby
and that such authorizations are in full force and effect and have not been
rescinded or amended as of the Closing Date, and 


 
9

--------------------------------------------------------------------------------

 
 
(c) A certificate of Seller or duly authorized officer thereof certifying as to
those matters set out in Section 7.1(a), (b) and (c) hereof; 


8.2. Deliveries by Buyer to Seller.  At the Closing, Buyer shall deliver to each
Seller the following: 


(a) A certificate of a duly authorized representative of Buyer, dated the
Closing Date, (i) attaching and certifying on behalf of the Buyer complete and
correct copies of resolutions of the board of directors or other governing body
of Buyer authorizing the execution, delivery and performance by Buyer of this
Agreement and the transactions contemplated hereby and that such authorizations
are in full force and effect and have not been rescinded or amended as of the
Closing Date, and  


(b) A certificate of Buyer or duly authorized officer thereof certifying as to
those matters set out in Section 7.2(a), (b) and (c) hereof; 
 
ARTICLE IX
 
POST-CLOSING COVENANTS
 
8.1. Payment of Purchase Price.  Within 90 days from Closing, Buyer shall remit
to Seller the Purchase Price for the Properties in accordance with the terms and
conditions of payment as set forth in Section 3.2 above.


8.2. Exclusive Travel Product Sales Rights.  After the Closing, the Seller shall
not engage in the operation of the kiosks, but Seller shall have exclusive
travel product sales right in all kiosks for a period of two (2) years from the
Closing Date.


ARTICLE X
 
TERMINATION
 
10.1. Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date: 


(a) by mutual written consent of the Seller and Buyer; 


(b) by the Seller or Buyer if any Governmental Authority shall have issued any
Injunction or taken any other action permanently restraining, enjoining or
otherwise


(c) prohibiting the consummation of the transactions contemplated hereby and
such Injunction or other action shall have become final and non-appealable; or 


(d) by Seller or Buyer if the other shall have failed or refused to Close the
transaction contemplated hereby or such later date as mutually agreed. 


10.2. Effect of Termination.  In the event of termination of this Agreement by
any party hereto as provided in Section 9.1, this Agreement shall forthwith
become void and there shall be no liability or obligation on the part of any
party hereto except (i) with respect to this Section 10.2, Section 13.12, and
the last sentence of Section 6.5, and (iii) to the extent that such termination
results from the willful breach by a party hereto of any of its representations
and warranties or of any of its covenants or agreements contained in this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
INDEMNIFICATION
 
10.1. Assumption and Indemnification. 


(a) FROM AND AFTER CLOSING, BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
SELLER, ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES AND REPRESENTATIVES (“SELLER GROUP”) FROM AND AGAINST ALL LOSSES (as
defined below in Subsection 11.1(d)) INCURRED OR SUFFERED BY SELLER GROUP: 


(i) CAUSED BY OR ARISING OUT OF OR RESULTING FROM THE ASSUMED OBLIGATIONS
(defined below); 


(ii) CAUSED BY OR ARISING OUT OF OR RESULTING FROM THE OWNERSHIP, USE OR
OPERATION OF THE PROPERTIES, ON OR AFTER THE CLOSING DATE; OR 


(iii) CAUSED BY OR ARISING OUT OF OR RESULTING FROM ANY BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT MADE BY BUYER CONTAINED IN ARTICLE V OF
THIS AGREEMENT. 


Upon and after Closing, Buyer shall assume and perform all the rights, duties,
obligations and liabilities of ownership of the Properties including, without
limitation:  (A) a proportionate share of Seller’s express and implied
obligations and covenants after the Closing Date under the terms of the Leases,
the Contracts, and all other orders, rules and regulations to which the
Properties are subject; (B) a proportionate share of responsibility for all
royalties, overriding royalties, rentals, shut-in payments and other burdens or
encumbrances to which the Properties are subject accruing after the Closing
Date; (C) responsibility for compliance with all applicable Laws pertaining to
the Properties, and the procurement and maintenance of all permits required by
public authorities in connection with the Properties after the Closing Date; and
(D) all other obligations assumed by Buyer under this Agreement (the “Assumed
Obligations”).  Seller remainsresponsible for all costs, expenses and
liabilities incurred by Seller in connection with the ownership or operation of
the Properties before the Closing Date, except (A) those for which Buyer
indemnifies Seller under 11.1(a)(i) or 11.1(a)(iii); or, (B) those arising out
of specific matters or claims for which Buyer has received an adjustment to the
Purchase Price (the “Retained Obligations”). 


(b) FROM AND AFTER CLOSING, AND EXCEPT AS PROVIDED IN SUBSECTION 11.1(a), SELLER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER AND ITS OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES AND REPRESENTATIVES AGAINST AND FROM ALL LOSSES INCURRED OR
SUFFERED BY BUYER:


(i) CAUSED BY OR ARISING OUT OF OR RESULTING FROM THE OWNERSHIP, USE OR
OPERATION OF THE PROPERTIES ON OR BEFORE THE CLOSING DATE;


(ii) ATTRIBUTABLE TO OR ARISING OUT OF THE ACTIONS, SUITS, OR PROCEEDINGS, IF
ANY, SET FORTH ON SCHEDULE 4.5; OR


(iii) CAUSED BY OR ARISING OUT OF OR RESULTING FROM ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY SUCH SELLER CONTAINED IN ARTICLE IV OF THIS
AGREEMENT
 
(iv) CAUSED BY OR ARISING OUT OF OR RESULTING FROM THE RETAINED OBLIGATIONS. 


 
11

--------------------------------------------------------------------------------

 
 
(c) Damages or other claims for Title Defects shall be exclusively handled
pursuant to Section 6.3 and are excluded from indemnification under this
Article XI or otherwise. 


(d) “Losses”, for purposes of this Article XI shall mean the amount of any
actual liability, loss, cost, expense, claim, award or judgment incurred or
suffered by any Indemnified Party (as defined in Section 11.2) arising out of or
resulting from the indemnified matter, including reasonable fees and expenses of
attorneys, consultants, accountants or other agents and experts reasonably
incident to matters indemnified against, and the costs of investigation and/or
monitoring of such matters, and the costs of enforcement of the indemnity;
provided, however, that Buyer and Seller shall not be entitled to
indemnification under this Section 11.1(d) for, and “Losses” shall not include,
(i) loss of profits or other consequential damages suffered by the party
claiming indemnification, or (ii) any special or punitive damages (other than
indirect, consequential, special or punitive damages suffered by third Persons
and payable by an Indemnified Person). 


(e) The indemnity of each party provided in this Article XI shall be for the
benefit of and extend to such party’s present and former Affiliates, and its and
their respective directors, officers, employees, and agents.  Any claim for
indemnity under this Article XI by any such Affiliate, director, officer,
employee, or agent must be brought and 


(f) Administered by the applicable party to this Agreement.  No Indemnified
Party other than Seller and Buyer shall have any rights against either Seller or
Buyer under the terms of this Article XI except as may be exercised on its
behalf by Buyer or Seller, as applicable, pursuant to this Section
11.1(e).  Seller and Buyer may elect to exercise or not exercise indemnification
rights under this Section on behalf of the other Indemnified Parties affiliated
with it in its sole discretion and shall have no liability to any such other
Indemnified Party for any action or inaction under this Section. 


(g) Notwithstanding anything to the contrary set forth in this Agreement, Seller
shall have no liability to Buyer or its officers, directors, agents, employees
and representatives or obligation to indemnify Buyer for any specific matter or
claim for which Buyer has received an adjustment to the Purchase Price. 


11.2. Indemnification Procedures. 


(a) If any third party asserts any claim against a party to this Agreement
which, if successful, would entitle the party to indemnification under this
Article XI (the “Indemnified Party”), it shall give notice of such claim to the
party from whom it intends to seek indemnification (the “Indemnifying Party”)
and the Indemnifying Party shall have the right to assume the defense and,
subject to Section 11.2(b), settlement of such claim at its expense by
representatives of its own choosing acceptable to the Indemnified Party (which
acceptance shall not be unreasonably withheld).  The failure of the Indemnified
Party to notify the Indemnifying Party of such claim shall not relieve the
Indemnifying Party of any liability that the Indemnifying Party may have with
respect to such claim, except to the extent that the defense is materially
prejudiced by such failure.  The Indemnified Party shall have the right to
participate in the defense of such claim at its expense (which expense shall not
be deemed to be a Loss), in which case the Indemnifying Party shall cooperate in
providing information to and consulting with the Indemnified Party about the
claim.  If the Indemnifying Party fails or does not assume the defense of any
such claim within 15 days after written notice of such claim has been given by
the Indemnified Party to the Indemnifying Party, the Indemnified Party may
defend against or, subject to Section 11.2(b), settle such claim with counsel of
its own choosing at the expense (to the extent reasonable under the
circumstances) of the Indemnifying Party. 


 
12

--------------------------------------------------------------------------------

 
 
(b) If the Indemnifying Party does not assume the defense of a claim involving
the asserted liability of the Indemnified Party under this Article XI, no
settlement of such claim shall be made by the Indemnified Party without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.  If the Indemnifying Party assumes the defense
of such a claim, (i) no settlement thereof may be effected by the Indemnifying
Party without the Indemnified Party’s consent unless (A) there is no finding or
admission of any violation of Law or any violation of the rights of any Person
and no effect on any other claim that may be made against the Indemnified Party,
(B) the sole relief provided is monetary damages that have been paid in full by
the Indemnifying Party, and (C) the settlement includes, as an unconditional
term thereof, the giving by the claimant or the plaintiff to the Indemnified
Party of a release in form and substance reasonably satisfactory to the
Indemnified Party, 


(c) From all liability in respect of such claim, and (ii) the Indemnified Party
shall have no liability with respect to any compromise or settlement thereof
effected without its consent.  Notwithstanding anything in this Agreement to the
contrary, the Litigation shall not be settled or compromised on any terms and
conditions without the prior written consent of Seller’s Representative. 


11.3. Limits on Indemnification.  Notwithstanding anything to the contrary
contained in this Agreement: 


(a) The respective representations of the Seller and Buyer contained in this
Agreement shall survive the Closing, subject to applicable statutes of
limitation or repose. 


(b) Any payments made to Seller or the Buyer pursuant to this Article XI shall
constitute an adjustment of the Purchase Price for Tax purposes and shall be
treated as such by the Buyer and Seller on their Tax Returns.
 
ARTICLE XII
 
TAXES
 
12.1. Cooperation.  Each party shall provide the other party with such
cooperation and information as it reasonably may request with respect to the
Properties in filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes or
participating in or conducting any audit or other proceeding in respect of
Taxes.  Each party shall bear its own expenses in complying with the foregoing
provisions. 


12.2. Sales or Use Tax, Recording Fees and Similar Taxes and Fees.  Buyer shall
pay its proportionate share of any sales, use, excise, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby.  If such transfers or transactions are exempt from any such
taxes or fees upon the filing of an appropriate certificate or other evidence of
exemption, Buyer will timely furnish to Seller such certificate or evidence.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
GENERAL
 
13.1. Arbitration.
 
(a) Except for the right to apply to a court of competent jurisdiction for a
temporary restraining order, a preliminary injunction, or other equitable relief
to preserve the status quo or prevent irreparable harm, any controversy or
failure to agree arising under this Agreement and not resolved by agreement
shall be determined by a board of arbitration upon notice of submission given by
Buyer to Seller, or vice versa, which notice shall name a qualified, impartial,
and independent arbitrator.  Within ten (10) days after the receipt of such
notice, the other party or parties shall name a second qualified, impartial and
independent arbitrator, or failing to do so, the party giving notice shall name
the second arbitrator. 
 
(b) The arbitrators selected to act hereunder shall be qualified by education
and experience to pass on the particular question in dispute.  The arbitrators
shall promptly hear and determine (after due notice of hearing and giving the
parties a reasonable opportunity to be heard) the questions submitted, and shall
render their decision within sixty (60) days after appointment of the third
arbitrator.  If within said period a decision is not rendered by the board, or
majority thereof, new arbitrators may be named and shall act hereunder at the
election of either Buyer or Seller in like manner as if none has been previously
named.


(c) The arbitration proceeding shall be held in Shenzhen in accordance with the
Local Arbitration regulation as in effect on the date thereof.
 
(d) The decision of the arbitrators, or the majority thereof, made in writing
shall be final, binding and non-appealable upon the parties hereto as to the
questions submitted, and Buyer and Seller will abide by and comply with such
decision.  The expenses of arbitration, including reasonable compensation of the
arbitrators, shall be borne equally by the parties hereto, except that each
party shall bear the compensation and expenses of its own counsel, witnesses,
and employees.


13.2. Amendments.  This Agreement may only be amended by an instrument in
writing executed by Buyer and Seller. 


13.3. Waivers.  The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in a writing signed by the party entitled to enforce
such term and against which such waiver is to be asserted.  Unless otherwise
expressly provided in this Agreement, no delay or omission on the part of any
party in exercising any right or privilege under this Agreement shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right or
privilege under this Agreement operate as a waiver of any other right or
privilege under this Agreement nor shall any single or partial exercise of any
right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.
 
13.4. Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given (and shall be
deemed to have been duly given upon receipt) if sent by overnight mail,
registered mail or certified mail, postage prepaid, or by hand, to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(a) If to Buyer, to:
 
Shenzhen Xunbao E-commerce Co., Ltd
Room 0802, 8th floor, Duoli Technology Building, NO.105, Meihua Road, Futian
District, Shenzhen, PRC
Attn: Shifan Long
 
 
14

--------------------------------------------------------------------------------

 
 
13.5. Successor and Assigns, Parties in Interest.  This Agreement shall be
binding upon and shall inure solely to the benefit of the parties hereto and
their respective successors, legal representatives and permitted
assigns.  Nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person, other than the parties hereto and their respective
successors, legal representatives and permitted assigns, any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement, and no
Person shall be deemed a third party beneficiary under or by reason of this
Agreement. 
 
13.6. Severability.  If any provision of this Agreement or the application of
any such provision to any Person or circumstance, shall be declared judicially
to be invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding the remainder of this Agreement, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable while preserving its intent or, if such modification is not
possible, by substituting therefor another provision that is valid, legal and
enforceable and that achieves the same objective.
 
13.7. Entire Agreement.  This Agreement (including the documents and instruments
executed and delivered in connection herewith) constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, whether written or
oral, among
 
13.8. the parties or any of them with respect to the subject matter hereof, and
there are no representations, understandings or agreements relating to the
subject matter hereof that are not fully expressed in this Agreement and the
documents and instruments executed and delivered in connection herewith.  
 
13.9. Schedules.  Nothing in the Schedules is intended to broaden the scope of
any representation or warranty contained in the Agreement or to create any
covenant unless clearly specified to the contrary herein.  Any disclosure on one
Schedule shall be deemed to be disclosed on all Schedules and under the
Agreement.  Inclusion of any item in the Schedules (a) shall be deemed to be
disclosure of such item on all Schedules and under the Agreement, (b) does not
represent a determination that such item is material nor shall it be deemed to
establish a standard of materiality, (c) does not represent a determination that
such item did not arise in the ordinary course of business, (d) does not
represent a determination that the transactions contemplated by the Agreement
require the consent of third parties and (e) shall not constitute, or be deemed
to be, an admission to any third party concerning such item.  The Schedules
include descriptions of instruments or brief summaries of certain aspects of
Seller and the Properties.  The descriptions and brief summaries are not
necessarily complete and are provided in the Schedules to identify documents or
other materials previously delivered or made available.
 
13.10. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the People’s Republic of China, without giving
effect to any choice-of-law rules that may require the application of the laws
of another jurisdiction.  Venue for any proceeding hereunder shall be in
Shenzhen. 


13.11. Remedies.  Each of the parties hereto acknowledges and agrees that
(i) the provisions of this Agreement are reasonable and necessary to protect the
proper and legitimate interests of the other parties hereto, and (ii) the other
parties hereto would be irreparably damaged in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties hereto shall
be entitled to preliminary and permanent injunctive relief to prevent breaches
of the provisions of this Agreement by other parties hereto without the
necessity of proving actual damages upon posting of a suitable bond, and to
enforce specifically the terms and provisions hereof and thereof, which rights
shall be cumulative and in addition to any other remedy to which the parties
hereto may be entitled hereunder or at law or equity.
 
 
15

--------------------------------------------------------------------------------

 
 
13.12. Expenses.  The Seller and Buyer shall each bear their own expenses
(including, without limitation, fees and disbursements of counsel, accountants
and other experts) incurred by it in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement, each of the
other documents and instruments executed in connection with or contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.
 
13.13. Release of Information; Confidentiality.  The parties shall cooperate
with each other in releasing information concerning this Agreement and the
transactions contemplated hereby.  No press releases or other public
announcements concerning the transactions contemplated by this Agreement shall
be made by any party without prior consultation with the other party.


13.14. Written consent of each other party, except for any legally required
communication by any party and then only with prior consultation and at least 12
hours notice together with copies of all drafts of the proposed text, prior to
the time the communication is made public.  Neither party shall disclose,
without the prior written consent of the other party, the economic terms of the
transaction effected hereby, or the terms and provisions of this Agreement,
except as  may be required by law.


13.15. Certain Construction Rules.  The article and section headings contained
in this Agreement are for convenience of reference only and shall in no way
define, limit, extend or describe the scope or intent of any provisions of this
Agreement.  Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.  In addition, as used in this Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or years shall be deemed references
to calendar days, months or years and (b) any reference to a “Section,”
“Article,” or “Schedule” shall be deemed to refer to a section or article of
this Agreement or or Schedule attached to this Agreement.  The words “hereof”,
“herein”, and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.  Unless otherwise specifically provided for herein, the term
“or” shall not be deemed to be exclusive.
 
13.16. Counterparts.  This Agreement may be executed (including by facsimile
transmission) in multiple counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one instrument binding
on all the parties, notwithstanding that all the parties are not signatories to
the original or the same counterpart.
 
[Below is intentionally left blank]
 
 
 
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
 

BUYER:                   Shenzhen Xunbao E-Commerce Co., Ltd                   
                By:
/s/ Long Shifan
   
 
   
 
   
 
  Name: Long Shifan         Title: Chairman                                 
SELLER:    
 
            Shenzhen Yuzhilu Aviation Service Co., Ltd.                        
        By: /s/ Jiang Jiangping                     Name: Jiang Jiangping       
  Title: Chairwoman & CEO        

 
 
17

--------------------------------------------------------------------------------

 